Dykitan, J.
This is an action to recover the damages sustained by the plaintiff by reason of his discharge by the defendant from his service. It was proved upon the trial, and found by the trial judge, that the plaintiff and defendant made an agreement in February, 1884, by which the plaintiff and his wife were to work for the defendant one year from the 1st day of April, 1884. The agreement was not reduced to writing, and the plaintiff and his wife were discharged in December, 1884, after working from the 1st day of April under the contract. The complaint was dismissed on the trial because the contract was void under the statute of frauds. The plaintiff has appealed from the judgment, but the case seems very plain, and .the judgment should be affirmed, with costs.